UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-8040


THE STATE OF NORTH CAROLINA,

                Plaintiff – Appellee,

          v.

ANTHONY DUPREE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:12-cr-00133-WO-1)


Submitted:   April 4, 2013                    Decided:   May 22, 2013


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Dupree, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Anthony   Dupree,    Jr.,       appeals    the    district    court’s

order remanding his state criminal prosecution to state court.

We affirm.

              In certain circumstances, a state criminal prosecution

may be removed to federal district court.                 See 28 U.S.C. § 1443

(2012).       Such removal is improper absent “a showing that the

defendant is being denied rights guaranteed under a federal law

providing for specific civil rights stated in terms of racial

equality.”         South Carolina v. Moore, 447 F.2d 1067, 1070 (4th

Cir.       1971)    (internal     quotation       marks        omitted)    (quoting

Johnson v.     Mississippi,     421   U.S.      213,    219    (1975));    see   also

Georgia v. Rachel, 384 U.S. 780, 792 (1966).                     “If at any time

before final judgment it appears that the district court lacks

subject matter jurisdiction, the case shall be remanded.”                          28

U.S.C. § 1447(c) (2006).

              We have reviewed the record and conclude that Dupree

has not made the requisite showing for removal under § 1443. *

Thus, the district court lacked subject matter jurisdiction over

       *
       Although Dupree also cited 28 U.S.C. § 1446 as a basis for
removal, this statute does not apply to him. At the time Dupree
filed his notice of removal, § 1446 no longer provided
procedures for removal of criminal prosecutions, other than
certain prosecutions of United States officers and agencies.
See 28 U.S.C.A. § 1446 (West Supp. 2012). For the same reason,
Dupree is not entitled to an evidentiary hearing.



                                          2
the removed prosecution and appropriately remanded the case to

state court.      Accordingly, although we grant leave to appeal in

forma pauperis, we affirm the district court’s judgment.                   We

dispense   with      oral   argument   because     the    facts   and   legal

contentions    are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                       3